Exhibit 10.49

 

ARGYLE SECURITY, INC.

 

2007 OMNIBUS SECURITIES AND INCENTIVE PLAN

 

STOCK OPTION AGREEMENT

 

INCENTIVE STOCK OPTION

 

THIS AGREEMENT effective as of                                       , 200   ,
by and between Argyle Security, Inc., a Delaware corporation (the “Company”),
and                                                                    (the
“Optionee”).

 

WITNESSETH:

 

WHEREAS, the Company has adopted the Argyle Security, Inc. 2007 Omnibus
Securities and Incentive Plan (the “Plan”) for the benefit of its employees,
nonemployee directors and consultants and the employees, nonemployee directors
and consultants of its affiliates, and

 

WHEREAS, the Committee has authorized the grant to the Optionee of an Option
under the Plan, on the terms and conditions set forth in the Plan and as
hereinafter provided,

 

NOW, THEREFORE, in consideration of the premises contained herein, the Company
and the Optionee hereby agree as follows:

 

1.             Definitions.

 

Terms used in this Agreement which are defined in the Plan shall have the same
meaning as set forth in the Plan.

 

2.             Grant of Option.

 

The Committee hereby grants to the Optionee an option to purchase [insert # of
shares] shares of the Company’s Common Stock (“Shares”) for an Option price per
Share equal to [insert price] (not less than the Fair Market Value of a Share on
the date of this Agreement and not less than one hundred ten percent (110%) of
the Fair Market Value of a Share if the Optionee is a ten percent (10%) or
greater shareholder of the Company as described in Section 7.3 of the Plan) (the
“Option”). The Option is intended by the Committee to be an Incentive Stock
Option and the provisions hereof shall be interpreted on a basis consistent with
such intent.

 

3.             Option Terms and Exercise Period.

 


(A)           THE OPTION SHALL BE EXERCISED, AND PAYMENT BY THE OPTIONEE OF THE
OPTION PRICE SHALL BE MADE, PURSUANT TO THE TERMS OF THE PLAN.


 


(B)           ALL OR ANY PART OF THE OPTION MAY BE EXERCISED BY THE OPTIONEE NO
LATER THAN TEN (10) YEARS (FIVE (5) YEARS IF THE OPTIONEE IS A TEN PERCENT (10%)
OR GREATER SHAREHOLDER OF


 


 

--------------------------------------------------------------------------------



 


 


THE COMPANY AS DESCRIBED IN SECTION 7.3 OF THE PLAN) AFTER THE DATE OF THIS
AGREEMENT.


 


(C)           EXCEPT AS OTHERWISE PROVIDED IN SECTION 10, THIS AGREEMENT AND THE
OPTION SHALL TERMINATE ON THE EARLIER OF (I) THE (10TH) ANNIVERSARY (NO LATER
THAN THE TENTH ANNIVERSARY) (THE FIFTH (5TH) ANNIVERSARY IF THE OPTIONEE IS A
TEN PERCENT (10%) OR GREATER SHAREHOLDER OF THE COMPANY AS DESCRIBED IN
SECTION 7.3 OF THE PLAN) OF THE DATE OF THIS AGREEMENT, OR (II) THE DATE THE
OPTION IS FULLY EXERCISED.

 

4.             Vesting.

 

Options to purchase one-third of the Shares (rounded to the nearest whole Share,
except for the final vesting date, which relates to all remaining unvested
Shares) shall vest and become exercisable on each of the following dates:

 

December 31, 2008

 

December 31, 2009

 

December 31, 2010

 

Notwithstanding the above schedule, the Optionee shall be one hundred percent
(100%) vested in the Option if the Optionee’s employment with the Company shall
terminate on account of the Optionee’s (a) Total and Permanent Disability,
(b) death or (c) retirement upon or after attaining age sixty-five (65) with at
least five (5) full years of service for the Company and/or an Affiliate. The
Optionee shall forfeit any unvested portion of the Option upon termination of
employment with the Company for any reason other than the Optionee’s Total and
Permanent Disability, death or retirement upon or after attaining age sixty-five
(65).

 

5.             Termination of Employment.

 

Sections 6.2, 6.4 and 6.5 of the Plan shall control.

 

6.             Restrictions on Transfer of Option.

 

This Agreement and the Option shall not be transferable otherwise than by will
or by the laws of descent and distribution, and the Option shall be exercisable,
during the Optionee’s lifetime, solely by the Optionee, except on account of the
Optionee’s Total and Permanent Disability or death.

 

7.             Exercise of Option.

 


(A)           THE OPTION SHALL BECOME EXERCISABLE AT SUCH TIME AS SHALL BE
PROVIDED HEREIN OR IN THE PLAN AND SHALL BE EXERCISABLE BY WRITTEN NOTICE OF
SUCH EXERCISE, IN THE FORM PRESCRIBED BY THE COMMITTEE, TO THE SECRETARY OF THE
COMPANY, AT ITS PRINCIPAL OFFICE. THE NOTICE SHALL SPECIFY THE NUMBER OF SHARES
FOR WHICH THE OPTION IS BEING EXERCISED.


 


(B)           SHARES PURCHASED PURSUANT TO THE OPTION SHALL BE PAID FOR IN FULL
AT THE TIME OF SUCH PURCHASE IN CASH, IN SHARES, INCLUDING SHARES ACQUIRED
PURSUANT TO THE PLAN, OR PART IN CASH AND PART IN SHARES. SHARES TRANSFERRED IN
PAYMENT OF THE OPTION PRICE SHALL BE VALUED AS OF


 


 

--------------------------------------------------------------------------------



 


 


THE DATE OF TRANSFER BASED ON THEIR FAIR MARKET VALUE.

 

8.             Regulation by the Committee.

 

This Agreement and the Option shall be subject to any administrative procedures
and rules as the Committee shall adopt. All decisions of the Committee upon any
question arising under the Plan or under this Agreement, shall be conclusive and
binding upon the Optionee and any person or persons to whom any portion of the
Option has been transferred by will or by the laws of descent and distribution.

 

9.             Rights as a Shareholder.

 

The Optionee shall have no rights as a shareholder with respect to Shares
subject to the Option until certificates for Shares of Common Stock are issued
to the Optionee.

 

10.           Change of Control.

 

Notwithstanding the vesting requirements contained in Section 4, upon a Change
of Control, in the sole discretion of the Committee, either (a) the Option shall
automatically become fully vested and exercisable as of the date of such Change
of Control, or (b) the Option shall terminate and the Company shall, within
30 days, make a cash payment to the Optionee equal to the product of (i) the
number of Shares set forth in Section 1, multiplied by (ii) the excess of the
Fair Market Value of a Share of Common Stock immediately prior to the Change of
Control over the Option price. If the Company fails to make the payment
described in clause (b) of the immediately preceding sentence within days
following the Change of Control, the Option shall automatically become fully
vested and exercisable as of the next day.

 

For purposes of this Agreement, the term “Change of Control” shall mean (i) for
an Optionee who is a party to an employment agreement with the Company or an
Affiliate which agreement provides for a definition of “Change of Control”
therein, “Change of Control” shall have the same meaning as provided for in such
agreement, or (ii) for an Optionee who is not a party to such an agreement,
“Change of Control” shall mean the earliest of the following to occur:

 


(A)           THE PUBLIC ANNOUNCEMENT BY THE COMPANY OR ANY PERSON (OTHER THAN
THE COMPANY, ANY SUBSIDIARY OF THE COMPANY OR ANY EMPLOYEE BENEFIT PLAN OF THE
COMPANY OR OF ANY SUBSIDIARY OF THE COMPANY) (“PERSON”) THAT SUCH PERSON, WHO OR
WHICH, TOGETHER WITH ALL “AFFILIATES” AND “ASSOCIATES” (WITHIN THE MEANINGS OF
SUCH TERMS UNDER RULE 12B-2 OF THE EXCHANGE ACT) OF SUCH PERSON, SHALL BE THE
BENEFICIAL OWNER OF (FIFTY PERCENT (50%) OR MORE OF THE COMPANY’S VOTING STOCK
THEN OUTSTANDING;


 


(B)           THE COMMENCEMENT OF, OR AFTER THE FIRST PUBLIC ANNOUNCEMENT OF ANY
PERSON TO COMMENCE, A TENDER OR EXCHANGE OFFER THE CONSUMMATION OF WHICH WOULD
RESULT IN ANY PERSON BECOMING THE BENEFICIAL OWNER OF THE COMPANY’S VOTING STOCK
AGGREGATING FIFTY PERCENT (50%) OR MORE OF THE COMPANY’S THEN OUTSTANDING VOTING
STOCK;


 


(C)           THE ANNOUNCEMENT OF ANY TRANSACTION RELATING TO THE COMPANY
REQUIRED TO BE DESCRIBED PURSUANT TO THE REQUIREMENTS OF ITEM 6(E) OF SCHEDULE
14A OF REGULATION 14A OF THE


 


 

--------------------------------------------------------------------------------



 


 


 


SECURITIES AND EXCHANGE COMMISSION UNDER THE EXCHANGE ACT;


 


(D)           A PROPOSED CHANGE IN THE CONSTITUENCY OF THE BOARD SUCH THAT,
DURING ANY PERIOD OF TWO (2) CONSECUTIVE YEARS, INDIVIDUALS WHO AT THE BEGINNING
OF SUCH PERIOD CONSTITUTE THE BOARD CEASE FOR ANY REASON TO CONSTITUTE AT LEAST
A MAJORITY THEREOF, UNLESS THE ELECTION OR NOMINATION FOR ELECTION BY THE
SHAREHOLDERS OF THE COMPANY OF EACH NEW DIRECTOR WAS APPROVED BY A VOTE OF AT
LEAST TWO-THIRDS (2/3) OF THE DIRECTORS THEN STILL IN OFFICE WHO WERE MEMBERS OF
THE BOARD AT THE BEGINNING OF THE PERIOD;


 


(E)           THE COMPANY ENTERS INTO AN AGREEMENT OF MERGER, CONSOLIDATION,
SHARE EXCHANGE OR SIMILAR TRANSACTION WITH ANY OTHER CORPORATION OTHER THAN A
TRANSACTION WHICH WOULD RESULT IN THE COMPANY’S VOTING STOCK OUTSTANDING
IMMEDIATELY PRIOR TO THE CONSUMMATION OF SUCH TRANSACTION CONTINUING TO
REPRESENT (EITHER BY REMAINING OUTSTANDING OR BY BEING CONVERTED INTO VOTING
STOCK OF THE SURVIVING ENTITY) AT LEAST TWO-THIRDS (2/3) OF THE COMBINED VOTING
POWER OF THE COMPANY’S OR SUCH SURVIVING ENTITY’S OUTSTANDING VOTING STOCK
IMMEDIATELY AFTER SUCH TRANSACTION;


 


(F)            THE BOARD APPROVES A PLAN OF LIQUIDATION OR DISSOLUTION OF THE
COMPANY OR AN AGREEMENT FOR THE SALE OR DISPOSITION BY THE COMPANY (IN ONE
TRANSACTION OR A SERIES OF TRANSACTIONS) OF ALL OR SUBSTANTIALLY ALL OF THE
COMPANY’S ASSETS TO A PERSON OR ENTITY WHICH IS NOT AN AFFILIATE OF THE COMPANY;
OR


 


(G)           ANY OTHER EVENT WHICH SHALL BE DEEMED BY A MAJORITY OF THE MEMBERS
OF THE BOARD TO CONSTITUTE A “CHANGE OF CONTROL.”


 

Notwithstanding anything to the contrary contained in this Section 10, the Board
is hereby authorized to make any modifications to the above “Change of Control”
definition as it determines in its sole discretion to be necessary for purposes
of compliance with Section 409A of the Code, to the extent applicable.

 

11.           Reservation of Shares.

 

With respect to the Option, the Company hereby agrees to at all times reserve
for issuance and/or delivery upon payment by the Optionee of the Option price,
such number of Shares as shall be required for issuance and/or delivery upon
such payment pursuant to the Option.

 

12.           Delivery of Share Certificates.

 

Within a reasonable time after the exercise of the Option, the Company shall
cause to be delivered to the Optionee, his or her legal representative or his or
her beneficiary, a certificate for the Shares purchased pursuant to the exercise
of the Option.

 

13.           Withholding.

 

In the event the Optionee elects to exercise the Option (or any part thereof),
if the Company or an Affiliate shall be required to withhold any amounts by
reason of any federal, state or local tax rules or regulations in respect of the
issuance of Shares to the Optionee, the

 

 

--------------------------------------------------------------------------------


 

 

Company or Affiliate shall be entitled to deduct and withhold such amounts.

 

14.           Amendment.

 

The Committee may amend this Agreement at any time and from time to time;
provided, however, that no amendment of this Agreement that would materially and
adversely impair the Optionee’s rights or entitlements with respect to the
Option shall be effective without the prior written consent of the Optionee
(unless such amendment is required in order to cause the Award hereunder to
qualify as “performance-based” compensation within the meaning of Section 162
(m) of the Code and applicable interpretive authority thereunder).

 

15.           Plan Terms.

 

The terms of the Plan are hereby incorporated herein by reference.

 

16.           Effective Date of Grant.

 

The Option shall be effective as of the date first written above.

 

17.           Optionee Acknowledgment.

 

By executing this Agreement, the Optionee hereby acknowledges that he or she has
received and read the Plan and this Agreement and that he or she agrees to be
bound by all of the terms of both the Plan and this Agreement.

 

ATTEST:

 

ARGYLE SECURITY, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Donald F. Neville

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

, Optionee

 

 

 

Name:

 

--------------------------------------------------------------------------------


 

ARGYLE SECURITY, INC.

 

2007 OMNIBUS SECURITIES AND INCENTIVE PLAN

 

STOCK OPTION AGREEMENT

 

EMPLOYEE NON-QUALIFIED STOCK OPTION

 

THIS AGREEMENT effective as of                              , 200  , by and
between Argyle Security, Inc., a Delaware corporation (the “Company”), and
                               (the “Optionee”).

 

WITNESSETH:

 

WHEREAS, the Company has adopted the Argyle Security, Inc 2007 Omnibus
Securities and Incentive Plan (the “Plan”) for the benefit of its employees,
nonemployee directors and consultants and the employees, nonemployee directors
and consultants of its affiliates, and

 

WHEREAS, the Committee has authorized the grant to the Optionee of an Option
under the Plan, on the terms and conditions set forth in the Plan and as
hereinafter provided,

 

NOW, THEREFORE, in consideration of the premises contained herein, the Company
and the Optionee hereby agree as follows:

 

1.                                       Definitions.

 

Terms used in this Agreement which are defined in the Plan shall have the same
meaning as set forth in the Plan.

 

2.                                       Grant of Option.

 

The Committee hereby grants to the Optionee an option to purchase [insert # of
shares] shares of the Company’s Common Stock (“Shares”) for an Option price per
Share equal to [insert price] (not less than the Fair Market Value of a Share on
the date of this Agreement) (the “Option”). The Option is intended by the
Committee to be a Non-Qualified Stock Option and the provisions hereof shall be
interpreted on a basis consistent with such intent.

 

3.                                       Option Terms and Exercise Period.

 


(A)                                  THE OPTION SHALL BE EXERCISED, AND PAYMENT
BY THE OPTIONEE OF THE OPTION PRICE SHALL BE MADE, PURSUANT TO THE TERMS OF THE
PLAN.


 


(B)                                 ALL OR ANY PART OF THE OPTION MAY BE
EXERCISED BY THE OPTIONEE NO LATER THAN THE TENTH (10TH) ANNIVERSARY OF THE DATE
OF THIS AGREEMENT.


 


(C)                                  EXCEPT AS OTHERWISE PROVIDED IN SECTION 10,
THIS AGREEMENT AND THE OPTION SHALL TERMINATE ON THE EARLIER OF (I) THE TENTH
(10TH) ANNIVERSARY OF THE DATE OF THIS AGREEMENT OR (II) THE DATE THE OPTION IS
FULLY EXERCISED.

 

--------------------------------------------------------------------------------


 

4.                                       Vesting.

 

Options to purchase one-third of the Shares (rounded to the nearest whole Share,
except for the final vesting date, which relates to all remaining unvested
Shares) shall vest and become exercisable on each of the following dates:

 

December 31, 2008

December 31, 2009

December 31, 2010

 

Notwithstanding the above schedule, the Optionee shall be one hundred percent
(100%) vested in the Option if the Optionee’s employment with the Company shall
terminate on account of the Optionee’s (a) Total and Permanent Disability,
(b) death or (c) retirement upon or after attaining age sixty-five (65) with at
least five (5) full years of service for the Company and/or an Affiliate. The
Optionee shall forfeit any unvested portion of the Option upon termination of
employment with the Company for any reason other than the Optionee’s Total and
Permanent Disability, death or retirement upon or after attaining age sixty-five
(65).

 

5.                                       Termination of Employment.

 

Sections 6.2., 6.4 and 6.5 of the Plan shall control.

 

6.                                       Restrictions on Transfer of Option.

 

This Agreement and the Option shall not be transferable otherwise than (a) by
will or by the laws of descent and distribution or (b) by gift to any Family
Member of the Optionee, and the Option shall be exercisable, during the
Optionee’s lifetime, solely by the Optionee, except on account of the Optionee’s
Total and Permanent Disability or death, and solely by the transferee in the
case of a transfer by gift to a Family Member of the Optionee.

 

7.                                       Exercise of Option.

 


(A)                                  THE OPTION SHALL BECOME EXERCISABLE AT SUCH
TIME AS SHALL BE PROVIDED HEREIN OR IN THE PLAN AND SHALL BE EXERCISABLE BY
WRITTEN NOTICE OF SUCH EXERCISE, IN THE FORM PRESCRIBED BY THE COMMITTEE, TO THE
SECRETARY OF THE COMPANY, AT ITS PRINCIPAL OFFICE. THE NOTICE SHALL SPECIFY THE
NUMBER OF SHARES FOR WHICH THE OPTION IS BEING EXERCISED.


 


(B)                                 SHARES PURCHASED PURSUANT TO THE OPTION
SHALL BE PAID FOR IN FULL AT THE TIME OF SUCH PURCHASE IN CASH, IN SHARES,
INCLUDING SHARES ACQUIRED PURSUANT TO THE PLAN, OR PART IN CASH AND PART IN
SHARES. SHARES TRANSFERRED IN PAYMENT OF THE OPTION PRICE SHALL BE VALUED AS OF
THE DATE OF TRANSFER BASED ON THEIR FAIR MARKET VALUE.


 

8.                                       Regulation by the Committee.

 

This Agreement and the Option shall be subject to the administrative procedures
and rules as the Committee shall adopt. All decisions of the Committee upon any
question arising under the Plan or under this Agreement, shall be conclusive and
binding upon the

 

2

--------------------------------------------------------------------------------


 

Optionee and any person or persons to whom any portion of the Option has been
transferred by will, by the laws of descent and distribution or by gift to a
Family Member of the Optionee.

 

9.                                       Rights as a Shareholder.

 

The Optionee shall have no rights as a shareholder with respect to Shares
subject to the Option until certificates for Shares of Common Stock are issued
to the Optionee.

 

10.                                 Change of Control.

 

Notwithstanding the vesting requirements contained in Section 4, upon a Change
of Control, in the sole discretion of the Committee, either (a) the Option shall
automatically become fully vested and exercisable as of the date of such Change
of Control, or (b) the Option shall terminate and the Company shall, within 30
days, make a cash payment to the Optionee equal to the product of (i) the number
of Shares set forth in Section 1, multiplied by (ii) the excess of the Fair
Market Value of a Share of Common Stock immediately prior to the Change of
Control over the Option price. If the Company fails to make the payment
described in clause (b) of the immediately preceding sentence within 30 days
following the Change of Control, the Option shall automatically become fully
vested and exercisable as of the next day.

 

For purposes of this Agreement, the term “Change of Control” shall mean (i) for
an Optionee who is a party to an employment agreement with the Company or an
Affiliate which agreement provides for a definition of “Change of Control”
therein, “Change of Control” shall have the same meaning as provided for in such
agreement, or (ii) for an Optionee who is not a party to such an agreement,
“Change of Control” shall mean the earliest of the following to occur:

 


(A)                                  THE PUBLIC ANNOUNCEMENT BY THE COMPANY OR
ANY PERSON (OTHER THAN THE COMPANY, ANY SUBSIDIARY OF THE COMPANY OR ANY
EMPLOYEE BENEFIT PLAN OF THE COMPANY OR OF ANY SUBSIDIARY OF THE COMPANY)
(“PERSON”) THAT SUCH PERSON, WHO OR WHICH, TOGETHER WITH ALL “AFFILIATES” AND
“ASSOCIATES” (WITHIN THE MEANINGS OF SUCH TERMS UNDER RULE 12B-2 OF THE EXCHANGE
ACT) OF SUCH PERSON, SHALL BE THE BENEFICIAL OWNER OF FIFTY PERCENT (50%) OR
MORE OF THE COMPANY’S VOTING STOCK THEN OUTSTANDING;


 


(B)                                 THE COMMENCEMENT OF, OR AFTER THE FIRST
PUBLIC ANNOUNCEMENT OF ANY PERSON TO COMMENCE, A TENDER OR EXCHANGE OFFER THE
CONSUMMATION OF WHICH WOULD RESULT IN ANY PERSON BECOMING THE BENEFICIAL OWNER
OF THE COMPANY’S VOTING STOCK AGGREGATING FIFTY PERCENT (50%) OR MORE OF THE
COMPANY’S THEN OUTSTANDING VOTING STOCK;


 


(C)                                  THE ANNOUNCEMENT OF ANY TRANSACTION
RELATING TO THE COMPANY REQUIRED TO BE DESCRIBED PURSUANT TO THE REQUIREMENTS OF
ITEM 6(E) OF SCHEDULE 14A OF REGULATION 14A OF THE SECURITIES AND EXCHANGE
COMMISSION UNDER THE EXCHANGE ACT;


 


(D)                                 A PROPOSED CHANGE IN THE CONSTITUENCY OF THE
BOARD SUCH THAT, DURING ANY PERIOD OF TWO (2) CONSECUTIVE YEARS, INDIVIDUALS WHO
AT THE BEGINNING OF SUCH PERIOD CONSTITUTE THE BOARD CEASE FOR ANY REASON TO
CONSTITUTE AT LEAST A MAJORITY THEREOF, UNLESS THE ELECTION OR NOMINATION FOR
ELECTION BY THE SHAREHOLDERS OF THE COMPANY OF EACH NEW DIRECTOR WAS APPROVED

 

3

--------------------------------------------------------------------------------


 


BY A VOTE OF AT LEAST TWO-THIRDS (2/3) OF THE DIRECTORS THEN STILL IN OFFICE WHO
WERE MEMBERS OF THE BOARD AT THE BEGINNING OF THE PERIOD;


 


(E)                                  THE COMPANY ENTERS INTO AN AGREEMENT OF
MERGER, CONSOLIDATION, SHARE EXCHANGE OR SIMILAR TRANSACTION WITH ANY OTHER
CORPORATION OTHER THAN A TRANSACTION WHICH WOULD RESULT IN THE COMPANY’S VOTING
STOCK OUTSTANDING IMMEDIATELY PRIOR TO THE CONSUMMATION OF SUCH TRANSACTION
CONTINUING TO REPRESENT (EITHER BY REMAINING OUTSTANDING OR BY BEING CONVERTED
INTO VOTING STOCK OF THE SURVIVING ENTITY) AT LEAST TWO-THIRDS (2/3) OF THE
COMBINED VOTING POWER OF THE COMPANY’S OR SUCH SURVIVING ENTITY’S OUTSTANDING
VOTING STOCK IMMEDIATELY AFTER SUCH TRANSACTION;


 


(F)                                    THE BOARD APPROVES A PLAN OF LIQUIDATION
OR DISSOLUTION OF THE COMPANY OR AN AGREEMENT FOR THE SALE OR DISPOSITION BY THE
COMPANY (IN ONE TRANSACTION OR A SERIES OF TRANSACTIONS) OF ALL OR SUBSTANTIALLY
ALL OF THE COMPANY’S ASSETS TO A PERSON OR ENTITY WHICH IS NOT AN AFFILIATE OF
THE COMPANY; OR


 


(G)                                 ANY OTHER EVENT WHICH SHALL BE DEEMED BY A
MAJORITY OF THE MEMBERS OF THE BOARD TO CONSTITUTE A “CHANGE OF CONTROL.”


 

Notwithstanding anything to the contrary contained in this Section 10, the Board
is hereby authorized to make any modifications to the above “Change of Control”
definition as it determines in its sole discretion to be necessary for purposes
of compliance with Section 409A of the Code, to the extent applicable.

 

11.                                 Reservation of Shares.

 

With respect to the Option, the Company hereby agrees to at all times reserve
for issuance and/or delivery upon payment by the Optionee of the Option price,
such number of Shares as shall be required for issuance and/or delivery upon
such payment pursuant to the Option.

 

12.                                 Delivery of Share Certificates.

 

Within a reasonable time after the exercise of the Option the Company shall
cause to be delivered to the Optionee, his or her legal representative or his or
her beneficiary, a certificate for the Shares purchased pursuant to the exercise
of the Option.

 

13.                                 Withholding.

 

In the event the Optionee elects to exercise the Option (or any part thereof) ,
if the Company or an Affiliate shall be required to withhold any amounts by
reason of any federal, state or local tax rules or regulations in respect of the
issuance of Shares to the Optionee, the Company or Affiliate shall be entitled
to deduct and withhold such amounts.

 

14.                                 Amendment.

 

The Committee may amend this Agreement at any time and from time to time;
provided, however, that no amendment of this Agreement that would materially and
adversely

 

4

--------------------------------------------------------------------------------


 

impair the Optionee’s rights or entitlements with respect to the Option shall be
effective without the prior written consent of the Optionee (unless such
amendment is required in order to cause the Award hereunder to qualify as
“performance-based” compensation within the meaning of Section 162 (m) of the
Code and applicable interpretive authority thereunder).

 

15.                                 Plan Terms.

 

The terms of the Plan are hereby incorporated herein by reference.

 

16.                                 Effective Date of Grant.

 

The Option shall be effective as of the date first written above.

 

17.                                 Optionee Acknowledgment.

 

By executing this Agreement, the Optionee hereby acknowledges that he or she has
received and read the Plan and this Agreement and that he or she agrees to be
bound by all of the terms of both the Plan and this Agreement.

 

ATTEST:

 

ARGYLE SECURITY, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Donald F. Neville

 

 

 

WITNESS:

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

, Optionee

 

 

[Name]

 

 

5

--------------------------------------------------------------------------------

 